IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00032-CR

DAMON LAVELLE ASBERRY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                           Trial Court No. 2007-1625-C2A


                                        ORDER


         The Court has received the Court of Criminal Appeals’ mandate which issued on

January 3, 2017. This appeal was remanded for reconsideration in light of all the evidence

before the trial court in making its ruling.

         We abated this appeal on January 18, 2017 to the trial court for preparation of a

record for our review of the merits of the appeal. It is reinstated as of the date of this

order.
        The appeal now stands at the point as if the record has just been filed, and

appellant's brief on remand is due 30 days from the date of this order. See TEX. R. APP. P.

38.6(a); Robinson v. State, 790 S.W.2d 334, 335-36 (Tex. Crim. App. 1990). The State’s brief

on remand is due 30 days after appellant’s brief is filed. TEX. R. APP. P. 38.6(b). Because

the record was not complete at the time the initial briefing in this appeal occurred, the

parties will not be able to rely on their prior briefs.

        If a brief on remand is not timely filed, this proceeding must be abated to the trial

court for a hearing to determine why no brief has been timely filed on behalf of appellant.

TEX. R. APP. P. 38.8(b).

                                            PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 8, 2017




Asberry v. State                                                                       Page 2